           Case 1:20-cv-05441-KPF Document 7 Filed 07/17/20 Page 1 of 5




                                       The City of New York
JAMES E. JOHNSON                    LAW DEPARTMENT                                     Rebecca G. Quinn
Corporation Counsel                 LABOR & EMPLOYMENT LAW                          Phone: (212) 356-4382
                                              DIVISION                                Fax: (212) 356-2439
                                      100 Church Street, 2nd Floor             Email: rquinn@law.nyc.gov
                                    NEW YORK, NEW YORK 10007



                                                                               July 17, 2020

BY ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                       Re:     Uniformed Fire Officers Association, et al. v. Bill DeBlasio, et al.
                               20-cv-05441 (KPF) (RWL)


Dear Judge Failla:

                 We are Assistants Corporation Counsel in the Office of James E. Johnson,
Corporation Counsel for the City of New York assigned to represent the Defendants in the
above-captioned action. We write to oppose the temporary restraining order and/or preliminary
injunction sought by Plaintiffs in their Petition-Complaint dated July 14, 2020 to enjoin the
release of certain records following the repeal of Civil Rights Law § 50-a. See Complaint,
annexed as an Exhibit to Docket Entry #1. Defendants also request that the Court schedule a
conference allowing the parties to be heard on Plaintiffs’ temporary restraining order/preliminary
injunction, in effect, lifting a stay issued by the state court following the removal of this matter to
federal court. Alternatively, Defendants respectfully request that the Court compel Plaintiffs to
file their application for a temporary restraining order/preliminary injunction before this Court so
that the procedural safeguards inherent in such an application may commence.

                On June 12, 2020, the New York State Legislature and the Governor repealed
Civil Rights Law § 50-a. The Plaintiff’s are attempting to subvert the clear intent of that
legislative action, which was to increase transparency by permitting the disclosure of the very
disciplinary records (unsubstantiated, exonerated, and unfounded allegations) that the Plaintiff’s
now seek to enjoin. The law enforcement unions, including Plaintiffs, attempted to lobby the
legislature to exclude unsubstantiated, exonerated and unfounded allegations from disclosure.
          Case 1:20-cv-05441-KPF Document 7 Filed 07/17/20 Page 2 of 5




Had the legislature wanted to categorically exempt these records from disclosure, it would have
done so in the legislation repealing § 50-a. Plaintiffs should not be permitted to contravene the
legislature’s purpose in repealing § 50-a through this litigation.

                Defendants oppose Plaintiffs’ application for a temporary restraining
order/preliminary injunction on the basis that: (1) Plaintiffs have not identified a justiciable
dispute with each of the Defendants; (2) Plaintiffs cannot demonstrate a likelihood of success on
the merits of their claims and (3) they cannot identify an immediate, irreparable harm by the
release of records contemplated by each of the Defendants. Each of these bases is discussed in
further detail below.

                 Additionally, Defendants call the Court’s attention to a stay issued in state court
on July 14, 2020, which Plaintiffs filed at Docket Entry No. 3. See also Order, annexed hereto as
Exhibit 1. This order, entered after the case was properly removed to federal court, stays the
public release of disciplinary documents containing Unsubstantiated and Non-Final Allegations
or that regard settlement agreements entered into prior to June 12, 2020 by Defendants and those
in concert with them pending the issuance of a stay by this Court. Defendants respectfully
request that the Court hold that the state court order does not have the effect of a temporary
restraining order or preliminary injunction as it was issued without Defendants having the
opportunity to be heard on the merits and was consented to on the record with the understanding
that it would remain in effect only until the federal court could hear Plaintiffs’ application. For
the reasons detailed below, Defendants request that this Court deny Plaintiff’s request for a
temporary restraining order/preliminary injunction and that a stay not be entered by this Court.
As such the denial of the temporary restraining order/preliminary injunction would have the
effect of lifting the stay.

               Alternatively, should this Court find that it is not able to effect a lift of the stay
entered by the state court through denying Plaintiffs’ application for a temporary restraining
order in the Complaint, Defendants respectfully request that the Court order Plaintiffs to file their
application for a temporary restraining order/preliminary injunction within 24 hours so that
Defendants can be afforded the procedural protections inherent in such an application. As noted
above, through the issuance of the stay in state court, along with Plaintiffs’ failure to seek a
temporary restraining order/preliminary injunction in this Court, Defendants have been, in effect,
subject to a restraint without having had an opportunity to be heard on the merits of Plaintiffs’
application.

                   A. Plaintiffs’ Request for a Temporary Restraining Order Must be Denied

                To obtain a preliminary injunction, Plaintiffs must show: (1) that they will be
irreparably harmed if the injunction is not granted; and (2) either (a) a likelihood of success on
the merits, or (b) sufficiently serious questions going to the merits of the claims to make them a
fair ground of litigation, and a balance of hardships tipping decidedly in their favor. Forest City
Daly Hous., Inc. v. Town of North Hempstead, 175 F.3d 144, 149 (2d Cir. 1999). Plaintiffs are
unable to meet either factor.




                                                 2
              Case 1:20-cv-05441-KPF Document 7 Filed 07/17/20 Page 3 of 5




                   1. Irreparable Harm

                Plaintiffs will not be irreparably harmed if a preliminarily injunction is not
granted. The types of records Plaintiffs seek to prevent from disclosure – Unsubstantiated and
Non-Final Allegations or that regard settlement agreements entered into prior to June 12, 2020
(hereinafter, “records”) (Complaint, WHEREFORE paragraph, subparts 1 and 2) – have, for
years, already been released for other public employees. Despite this, Plaintiffs fail to identify
any examples where the release of the exact same disciplinary files has resulted in irreparable
harm to any employee. For example, the Report and Recommendations of the New York City
Office of Trials and Administrative Hearings (“OATH”) which include disciplinary
determinations of firefighters and correction officers have been public for many years. Notably,
these decisions detail allegations against individuals and include whether the allegations are
unsubstantiated or otherwise unfounded. 1 Given that this type of material has long been
publically available, and Plaintiffs failure to point to even one instance where the public
disclosure resulted in harm to other individuals, it is clear that the release of the records Plaintiffs
seek to prevent disclosure of, will not cause irreparable harm.

                Moreover, Plaintiffs have not actually identified a dispute with each of the City
agencies named in this matter. Throughout their complaint, Plaintiffs refer to publication of such
documents along with pending disciplinary complaints on internet databases. See e.g.,
Complaint, ¶ 56. This is mere speculation on the part of Plaintiffs. Without any evidence that
each of the Defendant agencies named plan to publicize the records in question on an internet
database, Plaintiffs have only speculated that something needs to be enjoined. Defendants should
not be subject to a preliminary injunction enjoining them from disclosing records, online or
otherwise since Plaintiffs cannot establish they are intending to publish the record that they are
opposed to. For example, the New York City Police Department intends to publish only Charges
and Specifications, dispositions and penalties. By the Plaintiffs’ admission, Charges and
Specifications do not reflect “unsubstantiated” or non-final allegations. As Plaintiffs state in their
Complaint, Charges and Specifications are served when “the investigation concludes that the
conduct occurred in whole or in part and was at least somewhat improper.” (Complaint, ¶ 44).
Thus, Plaintiffs are seeking to enjoin NYPD from taking an action it does not plan to take.
Further, Plaintiffs have not indicated what, if anything, they believe the Fire Department or the
Department of Corrections intends to publish.

               Significantly, Plaintiffs cannot obtain the relief they seek from the Civilian
Complaint Review Board. Since the repeal of Civil Rights Law §50-a on June 12, 2020, CCRB
has been releasing records, including of complaints that were ultimately unfounded,
unsubstantiated or exonerated, in response to FOIL requests. Additionally, as of July 13, 2020,
the CCRB released officer histories pursuant to a FOIL request. The response contained the
officer histories of every active and retired member of the NYPD, which included
unsubstantiated, exonerated and unfounded complaints. The response did not disclose any
pending or open cases.


1
    The public can search for OATH decisions through their website: http://a820-isys.nyc.gov/ISYS/ISYS.aspx.

                                                          3
             Case 1:20-cv-05441-KPF Document 7 Filed 07/17/20 Page 4 of 5




                  2. Likelihood of Success on the Merits

                Because Plaintiffs have failed to establish that they would suffer irreparable harm
in the absence of an injunction, the Second Circuit has held that there is “no need to reach the
second portion of the preliminary injunction analysis.” Jayaraj v. Scappini, 66 F.3d 36, 39 (2d
Cir. 1995) 66 F.3d at 38-39. Nonetheless, Plaintiffs’ claims lack merit. With regard to Plaintiffs’
claims pursuant to CPRL Article 75 concerning the breach of their collective bargaining
agreement, such disputes are subject to mandatory arbitration. See e.g., Police Benevolent
Association Collective Bargaining Agreement, annexed hereto as Exhibit 2 2. Additionally,
Plaintiffs have alleged that some of their members have already filed and otherwise intend to file
grievances to prevent the release of these records. (Complaint, ¶5). As such, the process for
Plaintiffs’ complaints to be heard via arbitration has already commenced. Therefore, the court
does not have jurisdiction over any breach of the collective bargaining agreements.

                As to Plaintiffs’ due process violation claims pursuant to §1983 and the New
York State Constitution, Plaintiffs have not alleged that any settlement agreements were entered
into without notice of the charges and an opportunity to be heard. Plaintiffs merely allege that if
they had known that Civ. Rights Law §50-a would be repealed, they may not have entered into
the settlement agreements. That contention is completely speculative. Further, following
Plaintiffs’ argument to its conclusion would mean that no settlement agreement is valid under
Section 1983 because there might be a subsequent change in law that alters its terms. That cannot
be. For these same reasons, Plaintiffs’ breach of contract claims also fails. Furthermore,
Plaintiffs have not identified any property interest or liberty that will be harmed by the disclosure
of these records; but rather speculatively contend that their reputation and privacy would be
harmed.

               Plaintiffs’ Equal Protection violation claims under §1983 and the New York State
Constitution fail as well. Plaintiffs allege that if Defendants release these records they will be
treated differently from other public employees who they claim Defendants “treat fairly by
protecting their privacy.” (Complaint, ¶6). Specifically, they allege that unsubstantiated or
exonerated allegations against other employees 3 are not made public. (Complaint, ¶63, 64). This
is incorrect. As stated above, OATH, who adjudicates disciplinary charges for the majority of
City employees, including DOC, FDNY and some NYPD cases, Reports and Recommendations
are publically available online and contain charges that are ultimately adjudicated as not-guilty.
Through the repeal of §50-a, Plaintiffs are in fact now treated similarly to other City employees.

              As to Plaintiffs claims under CPLR Article 78, Plaintiff alleges that Defendants
will make an error of law by disregarding other laws, aside from the repeal of §50-a, that prevent
2
  The CBA was attached as an exhibit to Plaintiffs’ Memorandum of Law in support of their Petition-Complaint
filed in state court and therefore contains Plaintiffs’ exhibit designations.
3
  Notably, the types of employees who Plaintiffs reference (i.e., acupuncturists, dental hygienists, architects, athletic
trainers) are not public employees. Additionally, their citation to the status of licensed professionals is also
inapplicable, as Plaintiffs are not licensed professionals. Their reliance on the status of these employees is a
complete mischaracterization of how the City treats public employees in terms of the disclosure of disciplinary
histories.

                                                            4
          Case 1:20-cv-05441-KPF Document 7 Filed 07/17/20 Page 5 of 5




disclosure of private or personal information. This, again, is speculative. Plaintiffs offer no basis
for their allegation that Defendants would disregard the law. Furthermore, any agency
determination to release these records would not be arbitrary and capricious, but rather, a rational
determination based upon the legislature’s decision to repeal §50-a in the interest of government
transparency. Moreover, Plaintiff’s challenge is not ripe for an Article 78 proceeding. Plaintiff
cannot point to any agency determination to release records without regard to privacy or FOIL
laws that Plaintiffs could challenge through an Article 78 proceeding and thus Defendants made
no arbitrary or capricious decision, and no decision that was effected by an error of law.

               For these reasons, there is no likelihood of success on the merits and thus the
temporary restraining order/preliminary injunction should be denied.



                                                              Respectfully submitted,


                                                                            /s/
                                                              Rebecca G. Quinn
                                                              Assistant Corporation Counsel

                                                                             /s/
                                                              Dominique Saint-Fort
                                                              Assistant Corporation Counsel


cc:    Anthony Coles (by ECF)
       DLA Piper
       Attorney for Plaintiffs




                                                 5
